Citation Nr: 1526329	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office that, respectively, granted service connection for PTSD and assigned a 30 percent rating, effective July 24, 2008 and denied entitlement to a TDIU rating.  In April 2012, the RO increased the Veteran's rating to 50 percent for PTSD, effective July 24, 2008.  In October 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issue of service connection for sleep apnea, claimed as secondary to service-connected PTSD, has been raised by the record in the October 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities and specifically due to his PTSD and chronic fatigue due to his diabetes.  He also contends that his PTSD is more severe than is reflected by his current 50 percent rating.  The Veteran is service-connected for PTSD, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, tinnitus, erectile dysfunction, and bilateral hearing loss and he has a combined disability rating of 90 percent, effective October 19, 2010.

He was last examined by VA to assess his PTSD and diabetes in June 2011.  Since then, VA treatment records have been submitted showing that the Veteran is experiencing moderate to severe PTSD symptoms, including great difficulty in maintaining relationships, excessive irritability, and being prone to anger.  These records also show poorly controlled diabetes mellitus and neuropathy.  Considering the Veteran's allegations of worsening (regarding his PTSD) and the VA treatment records which suggest worsening of his PTSD, diabetes, and peripheral neuropathy, the Board finds that examinations to assess the current severity of these disabilities are necessary.  

Additionally, regarding the matter of TDIU, the Board notes that in October 2014, the Veteran's physician submitted a statement, which, in its entirety reads "[p]atient suffers from uncontrolled diabetes, fatigue, and kidney dysfunction unable to participate in regular gainful employment."  As the opinion contains no rationale or explanation, it cannot support a grant of benefits.  However, in light of this opinion, the examinations ordered above should also address the matter of whether the Veteran is able to maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records (since February 2012) of all VA and/or private treatment the Veteran has received for his service-connected disabilities.

2.  After completion of directive 1, schedule the Veteran for appropriate examinations to determine (1) the current severity of his PTSD, diabetes mellitus, and peripheral neuropathy and to address (2) the functional limitations of the service-connected disabilities (PTSD, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, tinnitus, erectile dysfunction, and bilateral hearing loss).  The record must be made available to and reviewed by the examiners. 

In proffering an opinion as to functional limitation, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities (PTSD, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, tinnitus, erectile dysfunction, and bilateral hearing loss) as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  It is noted that the Veteran completed high school and an apprenticeship program for plumbing and worked as a plumber and then later as a part-time police officer.  

A complete rationale for all opinions must be provided. 

3.  After completion of directives 1-2, review the record and readjudicate the claims for an increased rating for PTSD and for a TDIU rating.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






